Exhibit 10.31

ALLONGE

This Allonge (this “Allonge”), is dated as of September 5, 2007 (“Effective
Date”), between BioDelivery Sciences International Inc. (the “Company”) and CDC
IV, LLC (“Payee”, and together with the Company, the “Parties”).

WHEREAS, on March 12, 2007, the Company issued a Promissory Note to Payee (the
“Note”) in the original principal amount of One Million Nine Hundred Thousand
Dollars ($1,900,000);

WHEREAS, in connection with the Parties execution of that certain Royalty
Acquisition and Amendment Agreement (the “Royalty Agreement”) the Company and
Payee wish to amend the Note to reflect certain cross defaults provisions.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Note.

2. The Company and Payee hereby agree that any breach or default under
Section 5(a) of the Royalty Agreement shall be considered an Event of Default
under the Note and, in accordance with Section 6(b) of the Note, result in the
immediate acceleration of all obligations thereunder.

3. This Allonge constitutes a modification of, and not a novation or discharge
of the Note, and except as specifically modified herein, the terms and
conditions of the Note shall remain in full force and effect.

4. The Company hereby represents and warrants that it has all necessary power
and authority, corporate or otherwise, to modify the Note as set forth above.

5. Payee hereby represents and warrants that it has all the necessary power and
authority to modify the Note as set forth above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Allonge as of the date
first above written.

 

COMPANY: BIODELIVERY SCIENCES INTERNATIONAL INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO PAYEE: CDC IV, LLC By:  

/s/ David Ramsey

Name:   David Ramsey Title:   Partner